Exhibit 31.1 – Certification I, Gregory Thomas Royal, certify that: 1.I have reviewed this quarterly Form 10-Q of Cistera Networks, Inc.; 2.Based on my knowledge, this disclosure statement does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this disclosure statement; and 3.Based on my knowledge, the financial statements, and other financial information included or incorporated by reference in this disclosure statement, fairly present in all material respects the financial condition, results of operations and cash flows of the issuer as of, and for, the periods presented in this disclosure statement. CISTERA NETWORKS, INC. Date: November 5th, 2010 /s/Gregory T. Royal Gregory T. Royal Chief Executive Officer and interim Chief Financial Officer (Principal Executive, Financial and Accounting Officer)
